
	

113 HR 5129 IH: UAC State Notification Act of 2014
U.S. House of Representatives
2014-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5129
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2014
			Mr. Smith of Nebraska (for himself, Mr. Fortenberry, and Mr. Terry) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To require notification of a Governor of a State if an unaccompanied alien child is placed for
			 custody and care in the State.
	
	
		1.Short titleThis Act may be cited as the UAC State Notification Act of 2014.
		2.Notification of State GovernorsSection 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008
			 (8 U.S.C. 1232) is amended by adding at the end the following:
			
				(j)Notification to StatesIn the case of an unaccompanied alien child who is in Federal custody by reason of the child’s
			 immigration status, the Secretary of Health and Human Services or the
			 Secretary of Homeland Security shall notify the Governor of a State not
			 later than 48 hours prior to the placement of the child in the care of a
			 proposed custodian located in such State..
		
